UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1685


GLENN MYER,

                    Plaintiff - Appellant,

             v.

BRUCE D. WHITE; BRETT KASSABIAN; GRACE BURKE CARROLL; J.
GALLAHUE; MARK JUDGE,

                    Defendants - Appellees,

             and

MARK SIMMONS; LISA MAYNE; JANE DOES, at the District Court Protective
Order department; CHRISTOPHER BARR; JOSH SILVER; OMAR MERCEDES;
JACOB POPE; CONNOR DELGADO,

                    Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00545-AJT-JFA)


Submitted: August 23, 2018                                    Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam opinion.
Glenn Myer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Glenn Myer appeals the district court’s orders denying his motions for injunctive

relief, dismissing his 42 U.S.C. § 1983 (2012) action, and denying reconsideration. To

the extent that Myer seeks to appeal the denial of his request for a temporary restraining

order, we are without jurisdiction to consider his appeal. See Virginia v. Tenneco, Inc.,

538 F.2d 1026, 1029-30 (4th Cir. 1976). For the remainder of Myer’s claims, we have

reviewed the record and find no reversible error. Accordingly, we grant leave to proceed

in forma pauperis and affirm for the reasons stated by the district court. Myer v. White,

No. 1:18-cv-00545-AJT-JFA (E.D. Va. May 21, 2018 & June 8, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                                   DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                            3